1567DETAILED ACTION
This Office action is in response to the Amendment filed on 2 May 2022. Claims 1, 4-6, 8-10, 12, 14-43 are pending in the application. Claims 5 and 31-41 have been withdrawn from consideration. Claims 2, 3, 7, 11, and 13 have been cancelled. Claim(s) 44 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, line 7 should be a top surface of the powder-coated material instead of a top surface of the power-coated material.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al., US PG pub. 20140362570 A1, of record.
With respect to claim 1, Miyoshi discloses a substrate (14, fig. 7); one or more light emitting diodes LEDs (11, fig. 7) disposed over the substrate (14, fig. 7); and an encapsulant layer (19, fig. 7) applied after the one or more LEDs (11, fig. 7) are disposed over the substrate (14, fig. 7); and an additional layer (18, fig. 7) that is arranged on both the encapsulant layer (19, fig. 7) and the one or more LEDs (11, fig. 7), the additional layer (18, fig. 7) comprising a surface finish adapted to affect properties of light (properties such as a translucent material provide protective surface to the LEDs 11) from the one or more LEDs (11, fig. 7) wherein the encapsulant layer (19, fig. 7) comprises an embedding material comprising a reflective material (paragraphs [0089]-[0094]); wherein the encapsulant layer (19, fig. 7) comprises an underfill layer (19, fig. 7, see paragraph [0091]); wherein the encapsulant layer (19, fig. 7) is disposed around the one or more LEDs (11, fig. 7) and at least partially between the one or more LEDs (11, fig. 7) and the substrate (14, fig. 7), and wherein the encapsulant layer (19, fig. 7) at least partially covers side surfaces (layer 19 includes the underfill encapsulant and partially cover the side surface) of the one or more LEDs (11, fig. 7) without covering a top surface of the one or more LEDs (11, fig. 7). 
With respect to claim 4, Miyoshi discloses wherein the one or more LEDs (11, fig. 7) have a lower surface that faces the substrate (14, fig. 7), at least a portion of the lower surface being spaced apart from the substrate (14, fig. 7), the lower surface of the one or more LEDs (11, fig. 7) being devoid of any reflective material (paragraph [0036]) disposed thereon. 
With respect to claim 42, Miyoshi discloses wherein the one or more LEDs (11, fig. 7) have a lower surface that faces the substrate (14, fig. 7), at least a portion of the lower surface being spaced apart from the substrate (14, fig. 7), at least a portion of the lower surface of the one or more LEDs (11, fig. 7) that is spaced apart from the substrate (14, fig. 7) being devoid of any reflective material (paragraph [0036]) disposed thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., US PG pub. 20140362570 A1, of record; in view of Teather US PG pub. 20120154917 A1, newly cited.
With respect to claim 44, Miyoshi discloses a transparent layer 18 however Miyoshi did not discloses wherein the surface finish comprises a matte finish. Teather discloses transparent binder with a matter finish topography ¶0030.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a matter finish on the top surface of the transparent layer since the matte finish that can serve to increase the uniformity of the light output thereby improving the overall light efficiency.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2, cited in applicant’s IDS filed on 20 July 2022.
With respect to claims 6, 8 and 9, Moosburger discloses in figure 1G, a substrate (10); one or more light emitting diodes (LEDs)  (4); and a powder-coated material (8 and 82; Moosburger does not disclose the material 8 and 82 is a powder coated material, however, according to claim 8 and 9 the powder-coated material is a encapsulant material which comprise of epoxy, epoxy-polyester hybrid, aliphatic urethane, TGIC polyester, non-TGIC polyester, silicone, silicon-modified polyester, or combinations thereof, Moosburger discloses in column 3, lines 13-14; 8 or 82 the housing body comprise material for example epoxy resins or silicones therefore, Moosburger discloses the housing body comprise the same material as applicant powder-coated material) disposed directly on the substrate (10) and completely over the one or more LEDs (4), wherein the powder-coated material (8 and 82) is less than 0.2 mm thick (column 3, lines 16-18) and a top surface of the one or more LEDs (4) is higher than or coplanar with a top surface of the power-coated material (8 and 82).  
With respect to claim 10, Moosburger discloses wherein the encapsulant material (8 and 82) has a filler material comprising a mineral or silica (column 3, lines 13-14; commo epoxy resin for example silica or fumed silica as an encapsulation function). Moosburger did not specifically discloses the encapsulant material 8 and 82 comprising a mineral or silica. Iwakura discloses wherein the encapsulant material (¶0098) has a filler material comprising a mineral or silica (¶0100) also uses as an encapsulation function. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to substitute Iwakura’s encapsulant material for Moosburger’s encapsulant material according to know methods to yield the predictable result of proving an encapsulation to the LED so as to protect from external damage.

Allowable Subject Matter
Claims 12, 14-30 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: Kim et al., US PG Pub. 20150028307 A1, is related to organic light emitting display. Kim teaches a substrate (BPL, fig. 4); one or more light emitting diodes LEDs (OLED, fig. 4) that are in contact with a top surface of the substrate (BPL, fig. 4) and bonded to the substrate (BPL, fig. 4); one or more light-transmissive layers (SL and ADH, fig. 4) disposed over the substrate (BPL, fig. 4) and the one or more LEDs (OLED, fig. 4); and one or more dark layers (DAMB, fig. 4) disposed over the one or more light-transmissive layers (SL and ADH, fig. 4), wherein the one or more dark layers (DAMB, fig. 4) are arranged so they do not contact the substrate (BPL, fig. 4), wherein a top surface of the one or more LEDs (OLED, fig. 4) is lower than with a top surface of the one or more dark layers (DAMB, fig. 4) and  wherein a region (PSA2 region, fig. 4) above the one or more LEDs (OLED, fig. 4) is substantially or completely devoid of the one or more dark layers (DAMB, fig. 4). However, Kim fails to teach one or more dark layers disposed over the one or more light-transmissive layers, wherein the one or more dark layers are arranged so they do not contact the substrate, wherein a top surface of the one or more LEDs is higher than or coplanar with a top surface of the one or more dark layers, and wherein a region above the one or more LEDs is substantially or completely devoid of the one or more dark layers, as recited in independent claim 12. This limitation, in the device arrangement as claimed in claim 12, is neither anticipated nor made obvious by the prior art of record. Claims 14-30 and 43 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. With respect to claim 1, 4 and 42, Applicant has argued that Miyoshi does not disclose “an additional layer that is arranged on both the encapsulant layer and the one or more LEDS, the additional layer comprising a surface finish adapted to affect properties of light from the one or more LEDs”. However, Miyoshi does teach these limitation, since Miyoshi discloses an additional layer (18, fig. 7) that is arranged on both the encapsulant layer (19, fig. 7) and the one or more LEDs (11, fig. 7), the additional layer (18, fig. 7) comprising a surface finish adapted to affect properties of light (properties such as a translucent material provide protective surface to the LEDs 11) from the one or more LEDs (11, fig. 7), therefore Miyoshi does discloses these limitation. 
Applicant has further argued that Iwakura fails to disclose a top surface of the one or more LEDs is higher than or coplanar with a top surface of the power-coated material. The Examiner agrees; Iwakura does not disclose the LED is higher or coplanar with encapsulant layer, however during further consideration this newly added limitation is rejected under 35 USC 103 being unpatentable over Moosburger et al., US Patent 9966370.
Applicant’s arguments with respect to claims 6, 8-10, 12, 14-18, 20-23, 25-30 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822